December 14, 2016 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Whitehall Funds File No. 33-64845 Commissioners: Pursuant to Rule 497(e) under the Securities Act of 1933, we hereby file exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information in the supplement dated November 30, 2016, filed pursuant to Rule 497(e), for Vanguard International Dividend Appreciation Index Fund and Vanguard International High Dividend Yield Index Fund, each a series of the above mentioned Trust. If you have any questions or comments concerning the enclosed Amendment, please contact me at (610) 669-2153. Sincerely, Jaliya Faulkner Associate Counsel The Vanguard Group, Inc. Enclosures cc: Asen Parachkevov, Esq. U.S. Securities and Exchange Commission
